UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7653


MICHAEL MOORE,

                    Plaintiff - Appellant,

             v.

GERALDINE BAKER, IPM; EARL BARKSDALE, Warden; ARTRIP, A.W.;
MARCUS ELAM, Regional Admin.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:16-cv-00533-MFU-RSB)


Submitted: May 15, 2018                                           Decided: May 30, 2018


Before TRAXLER, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Moore filed the instant action under 42 U.S.C. § 1983 (2012). Moore

appeals the district court’s order dismissing as moot his claims under the Religious Land

Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5 (2012), and

granting summary judgment to defendants as to the remaining claims. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Moore v. Baker, No. 7:16-cv-00533-MFU-RSB (W.D. Va. Dec. 15,

2017). We deny Moore’s motion to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2